 L. E. JOHNSON PRODUCTS67L.E. Johnson Products,Inc.andInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW. Case 25-CA-3297practicesother than those foundby the TrialExaminer.TRIAL EXAMINER'S DECISIONOctober 13, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn August 1, 1969, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom, and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent hadnot engaged in certain other unfair labor practicesand recommended that the complaint be dismissedwithrespecttotheseallegations.Thereafter,Respondent filed exceptions and a supporting brief,and the General Counsel filed limited exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, with the modifications set forthbelow.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asamended herein, and orders that L. E. JohnsonProducts, Inc., Elkhart, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:In paragraph 1(d) of the Order and the fourthindented paragraph of the notice, supplant the words"like or related" with the word "other."ITISHEREBY FURTHER ORDERED that thecomplaint be, and it hereby is, dismissed insofar asitalleges that Respondent engaged in unfair labor'We find merit in the General Counsel's contention that the unfair laborpractices committed by Respondent strike at the heart of the employeerights safeguarded by the ActWe shall therefor issue a broad remedialorder hereinSTATEMENT OF THE CASELLOYDS.GREENIDGE,TrialExaminer:Thisproceeding,with all parties represented, was heard onMay 13 and 14, 1969, at Goshen, Indiana, on thecomplaint of the General Counsel issued on April 8, 1969,which was amended on April 28,' and the answers of L EJohnson Products, Inc., herein called the Respondent orCompany.The pleadings present questions whether theRespondent violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, herein calledtheAct, by (1) discharging Mary Jane Grabarek,z onaboutNovember 7, 1968, and thereafter failing andrefusing to reinstate her because she and other employeeshad joined and assisted the Union and engaged in unionor protected concerted activities, and in anticipation of theUnion's certification for the purpose of denying saidemployee the rights of union certification, (2) onNovember 22, 1968, telling employees the reason why ithad dischargedGrabarek; (3) in late October andNovember 1968, interrogating employees concerning theirown and other employees' union membership, activitiesand desires, and (4) on or about November 8, 1968, givingemployees the impression that it had engaged in priorsurveillance of union meetingsBriefswere filed by theGeneral Counsel and Respondent and have been carefullyconsidered by me.Upon the entire record in the case, his resolution ofissuesof credibilitybased upon the appearance anddemeanor of the witnesses, and the briefs, the TrialExaminer makes the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and it isherebyfound,thattheRespondent,anIndianacorporation, is engaged in the manufacture, sale, anddistributionof sliding and folding door hardware andrelated products at its plant in Elkhart, IndianaDuring the past year, in the conduct of its business,Respondentmanufactured, sold and distributed at itsElkhart plant products valued in excess of $50,000 whichwere shipped from said facility directly to States otherthan the State of Indiana During the same period,Respondent purchased and received goods and materialsvalued in excess of $50,000 directly from points outsidethe State of IndianaIt is, therefore, found that Respondent is now, and atall times material herein has been, an employer engagedin commerce and in a business affecting commerce withinThe complaint,as amended,isbased on a charge filed on December 6,1968,by InternationalUnion,UnitedAutomobile,Aerospace andAgricultural ImplementWorkers ofAmerica,UAW,herein called theUnion or Charging Party, a copy of which was duly served on theRespondent by registered mail on or about December 9, 1968 A motionby Respondent to make Amendment to Complaint More Definite wasdenied by Trial Examiner Frederick U Reel on May 8, 1969'The General Counsel's motion to amend the complaint to correct anerror in the name of the alleged discriminatee was granted withoutobjectionThus,the name Mary Jane Grabarek was substituted for MaryEllen Grabarek wherever it appeared in these proceedings179NLRB No. 10 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemeaning of Section2(6) and (7) of the Act,and theBoard's jurisdictional standardsiITHE LABORORGANIZATION INVOLVEDThe Charging Party is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA. IntroductionThere is no dispute, and it is found, that Leonard EJohnson, Jr , president, and Guy Lavon Johnson,' plantsuperintendent are, and at all times material have been,supervisors within the meaning of Section 2(11) of the Actand agents of the Respondent Further, the partiesstipulated and it is, therefore, found that June MaryRinehart is, and at all times material has been, asupervisor within the meaning of the Act Leonard andGuy Lavon are brothers and June is their sister.Organizational activity by the Union at Respondent'splant began on or about October 17, 1968. The campaignlasted from that time until December 10, 1968 when anelectionwas held among Respondent's employees onseparate petitions filed by the Union and the Employer onNovember 12 and November 14, respectively.' The Unionwon the election and was certified by the Board onDecember 18 The campaign was characterized by unionmeetings held on October 31, November 7, November 25,December 3 and December 9 and, by solicitations ofsignatures to authorization cardsRespondent became aware of its employees' desire forunion representation when the idea was still in a stageincubation and even before formal advent of the UnionThus, during the last week in September, employee AnnaM Doyle told Guy Lavon Johnson, herein at times calledVon, that some "people" had visited her home where theyasked her to join a union Reports of union meetings andactivities continued to flow to Von from other employeessuch as Jack Klip, Dean Grabill, and Bill Valentine, fromJack Goff, who advised that the Union had pledged tofight for the restoration of smoking privileges, and, fromDudley Frantz, who stated that the Union intended toseek the reinstatement of Grabarek and Florence Jo AnnGoff 5As described in more detail below, the Union requestedrecognitionfromtheRespondentbyletterdatedNovember 6 Most of the events with which we are hereconcerned occurred in the period between mid-August, thedateGrabarek responded by letter to a newspaperadvertisement placed by Respondent for female machineoperators, and November 26 the date of a letter from theCompany to all employees concerning the pendingelection.During this period,Respondentemployedapproximately 45 employees who were engaged in theperformance of about 200 JobsB. Interference,Restraint,and CoercionThe complaint as amended alleges, and the answer totheamendment denies, that the Respondent, by GuyLavon Johnson, (i) "on several unknown dates in late'The name of this official appears as corrected at the hearing'Cases 25-RC-3930 and 25-RM-268'Goff leftRespondent's employ voluntarily on November 8October and November 1968 interrogated its employeesconcerning their own and other employees' Unionmembership, activities and desires," and (u) "on or aboutNovember 8, 1968, gave employees the impression that[it]had engaged in prior surveillance of Union meetings "During the hearing, the General Counsel announcedthat he relies on the testimony of Michael Penny tosustain the allegations of interrogation and impression ofsurveillance set forth heremabove.Penny came to Respondent's employ on July 24, 1968,and worked as a shipping clerk from that date untilOctober 31 or early November 6 In the performance of hisduties,Penny was required to enter Von's office severaltimes each day to pick up and deliver bills of ladings.Consequently, he had developed a business friendship withVonPenny reported three or four conversations with Von inthe last month of his employment which, allegedly, bearon the issues presented One took place in Von's office themorning following the initial union meeting held at theLabor Temple on October 31. According to Penny, Vonsaid, on this occasion, "Well everybody seems excited thismorning.What's going on'" Penny shrugged his shouldersand remained mute Penny testified that most of theemployees had attended the union meeting the nightbefore and were then engaged in an animated discussionabout the Union. In response to a leading question fromtheGeneral Counsel, Penny amplified stating that Vonasked, "What the big doings was the night before," andhe replied, "I don't know. There was a meeting " Vondenied questioning Penny about the meeting.Ideem it unnecessary to determine exactly what Vonsaid to Penny the morning following the union meetingFor the purpose of this decision, it will be assumed,without deciding, that Von made the statements attributedto him by PennyA discerning appraisal of what Von had to say toPenny, when considered in total context, shows that theremarks were nothing more than an attempt by Von toascertain the reason for the excitement and excessive talkduring working hours. In these circumstances, it is notreasonable to infer that the statements and questionscreated in the mind of Penny the impression that theRespondent had engaged in prior surveillance of unionmeetingsAccordingly, I find no 8(a)(1) violation withrespect thereto.Penny testified about another conversation with Von Iweek later on a payday in Von's office. The exact date isnot clear from the record as Penny also testified that heleftRespondent's employ about the latter part of Octoberor the first of NovemberWhile the witness was confusedabout the date, I am nevertheless convinced that, in lateOctober or early November 1968, a conversation withVon did take place at which time the matter herein afterreported was discussed On this occasion, Penny asked fora raise and Von replied that, as the Union was coming in,no pay increase would be given to anyone except to BobSmith,Penny's brother-in-law,who would receive anautomatic increase at the completion of the first 30 daysof his employment ' At some point in the conversation,according to the credited testimony of Penny, Von asked'The last entryin the payroll journal maintainedfor Pennyshows thathe worked 36 hours during the period ending October31 (G C Exh 18 )'These findings are based on the credited and uncontroverted testimonyof PennyThe complaint does not allege that the decision to withhold payincreasesduring the Union'sorganizationalcampaign constituted aviolationof the Act L. E. JOHNSON PRODUCTS69Penny what he thought of the Union and Penny repliedthat he thought it was "a good thing" and would vote forit.'Nothing further was said by Von Penny also averredthat "within a couple of days" of this conversation, Vonasked the same question and received the same responseFurther,Penny credibly testified that, on still anotheroccasion,presumably in the lastmonthofhisemployment, Von asked whether the employees thoughttheUnion was a good idea and Penny responded in theaffirmativePenny's union feelings were not a legitimate matter ofconcern to Von and he transgressed permissible limitswhen he sought to induce Penny to reveal his own andother employees' prounion sympathies. Accordingly, Iconclude and find that Von's conduct on these occasionswas violative of Section 8(a)(I) of the Act.'The last reported conversation occurred about I weekbeforePenny terminated his employmentOn thisoccasion, Penny was talking with some employees in theproduction area when Von approached and inquiredwhetherPenny had taken care of orders previouslyassigned to him for processing Penny replied that he hadnot done so and Von asked what he was talking about Tothis,Penny retorted that Von knew because everyone wastalking about the same thing. Von pressed his questionandPenny then said, "Well, the union " Pennyacknowledged that the questions were in the nature of areprimand for talking when he should have been workingVon's inquiries were intended to obtain informationabout Penny's procrastination on the job and not abouthisor other employees' union activities or sympathiesThe old adage is still true working time is for workingAccordingly, I conclude that, in this conversation, Von didnot engage in interrogation violative of Section 8(a)(1) ofthe ActC. The Discriminatory Discharge of Mary JaneGrabarekRespondent's operations include the manufacture offolding and sliding door hardware much of which entailthe assembly of wheels, axles, hangers and door guidesand putting nylon and rubber stops into metal parts Inmaking these products, Respondent utilizes, among others,rotarydialand punch press machines with counterattachmentsInAugust,Mary Jane Grabarek learned, through anewspaper advertisement, that Respondent was seekingexperienced femalemachine operators for employmentand,onAugust 14, sent a letter in reply. Shortlythereafter,Von called Grabarek and invited her to theplantOn August 26, Grabarek appeared with a neighbor,Florence Jo Ann Goff Both filled out applications andwere invited by Von to tour the plant During the tour,Von showed the girls the rotary dial and other machinesandGrabarek said that she was familiar with theoperation of the dial machine At some point during theinterview,Von observed that Grabarek had indicated onher application that she expected a starting rate of $1.70per hour Von then told the girls that the starting rate was'At first, Von acknowledged that he might have mentioned the Unionbut later denied asking Penny anything about the Union In view of hisuncertainty and vacillation,and considering his demeanor on the stand, Ido not credit Von's denial of the credited testimony'Springfield GarmentManufacturing Company,152 NLRB 1043, 1046,ArmstrongCork Company,103 NLRB 133, 134, and 149, enfd 211 F 2d843 (C A5),Dan Howard Mfg Co.158 NLRB 805, 806$160 but that they would get a 10-cent increaseautomatically at the end of the first 30 days of theiremploymentHe went on to explain the Company's paypolicy as follows employees receive three automatic payincreases of 10 cents each spread out over a period of 7months - the first, after the initial 30 days, the second,following the next 90 days, and the third after another 90daysAnd, in accordance with his normal practice, Vonadvised the girls that new employees serve a 90-dayprobationary period at the end of which time, if mutuallyagreeable, they become permanent employees and receiveBlue Cross and Blue Shield coverage at no cost if theyselect the individual plan, or pay the difference in cost ifthe family plan is selected.'°Either before or after the tour, Von told Grabarek andGoff that they were hired. However, Grabarek requestedand was granted permission to report for work sometimeafter Labor Day. Grabarek commenced her employmentas an assembly worker on September 911 and continued inRespondent'semployuntilNovember 7 when heremployment was terminated under circumstances laterdetailedShe signed a union authorization card onOctober 21 and, on that date or shortly thereafter,reported the fact to Anna M. Doyle. She also attended theOctober 31 and November 7 union meetingsGrabarek was first assigned to the rotary dial machine.The wheel or disc on this machine has 12 stations and theoperator is expected to keep them full at all times Shewas next detailed to assembling knobs, putting assembledknobs into bags, and sealing the bags. A knob is a twounit component consisting of a nylon outer casing and analuminum anodized center piece Intially, the parts wereglued together, later they were pressed together by the useof a small machine or were snapped into place manuallyby applying pressure from the thumbsOther jobsperformed by Grabarek included assembling hinges andnylon guides, putting rubber bumpers into nylon stops andmaking top plates for hangers In all of this, JuneRinehart was Grabarek's immediate supervisor and, whenRinehartwas away on vacation from October 5 toOctober 25 or 26, Von assumed the direction of her workOn or about October 9, Grabarek received the 10-centpay increase mentioned by Von during the interviewAbout 2 weeks later and on about October 23,Grabarek and Goff went to Von's office where Goffannounced that they were quitting and were giving Von Iweek's notice thereof Von asked why and Goff said thatthey believed they could find work closer to their homesthatwas more rewarding financially Von told the girlsthat he disliked losing them and requested that theyreconsiderThey agreedThe followingMonday, Vonapproached Goff at her work station and asked if she hadmade up her mindGoff replied that she had notAccording to the credited testimony of Goff, Vonexpressed a wish that they stay adding that it would helpThursday, October 31, Von again approached Goff thistime stating that he would like to know her decisionwithout further delay as he makes out the timecards onSaturdays Goff then declared that she would remain. VoninquiredaboutGrabarek but Goff referred him toGrabarek as she "could not speak for her" Beforeleaving,Von told Goff that he was glad she had decided"Applications for insurance coverage are filed by the Company about Imonth before the end of the probationary period"The pay journal maintained for Grabarek shows that she was employedon September9 (G C Exh 7 ) 70DECISIONSOF NATIONALLABOR RELATIONS BOARDto stay Von walked over to Grabarek and requested herdecision.Grabarek asked what Goff was going to do andVon replied that she was going to stay Grabarek said shewould too 12 Supplementing the last exchange betweenVon and Grabarek, Ann Doyle, who was about 3 feetawayatthetime,testifiedcrediblyandwithoutcontradiction, that Von said, "Mary I am making out thetime cards, I wish you would reconsider."About 2 weeks before the discharge and close to thetime Goff and Grabarek gave notice of their intention toquit, Von brought an order that Grabarek'had worked onto employee Betty Johns. In the general conversation thatensued, Von asked Johns, according to the credited anduncontroverted testimony of Johns, what she thought of"her" and told Johns the "girls" seemed to be workingout "real well " Johns, who had worked with Grabarekand Goff, assumed Von was referring to the "newgirls" ."Mary and Ann " II In view of the foregoing, and theentire record, I am satisfied, and I infer and find, thatVon's reference in this conversation with Johns was toGrabarek and GoffGrabarek did not report for work on November 6By letter dated November 6 and sent from its office inMishawaka, Indiana, the Union requested the Respondentto bargain with it as the representative of a majority ofRespondent'semployeesRespondentacknowledgedreceipt of the request on November It. In normal course,theUnion's letter would probably have been received bythe Respondent on November 7.1°Grabarek returned to work on November 7 with abandaged index finger. Because of this, she was unable tocontinue with the job to which she had been assigned onNovember 5. About 8 a m. thatmorning,RinehartreportedGrabarek's condition to Von, told him thatGrabarek was unable to resume her normal duties andadvised that she was running out of work for GrabarekVon and Rinehart talked it over and decided to assignGrabarek to the job of assembling hangers This wasdoneApparently, hanger assembly work was not a fulltime pursuit as there were only a few orders for theproductSometime thereafter, Von checked Grabarek'stimecards and found that she had worked only 3 fullweeks in approximately 9 weeks of employment He thenwent to Leonard Johnson's office where he told Leonardof his conversation with Rinehart and of his findings withregard to Grabarek's attendance. Von suggested that theyletGrabarek go and Leonard agreed Von then askedwhether the discharge would have any bearing on "anorganization of a union being done at this time" andLeonard replied, "as long as the record shows her workwasn't satisfactory it shouldn't have any effect on it." Atthe end of the workday, Von gave Grabarek two checksand,with regrets, told her she was discharged. Thetermination slip prepared for Grabarek reads, in pertinentpart,asfollows"ReasonforUnemploymentUnsatisfactorywork accomplished during probationaryperiod."D. The Eventsof November 22 and 26About 10 a m on November 22, Leonard Johnsonassembled the employees in the rest area where hedelivered a campaign speech. The speech was prepared inadvance and read verbatim except for circleditems on anattachment which contained a listing of benefits conferredby the Company during the period of its operation.' S Inhis speech, Johnson, told the employees that the Unionhad requested bargaining rights by letter dated November6 and that the request was rejected by the Company onNovember 11, that the Company and the Union had filedpetitions with the Board, and that they had consented toan election to be conducted on December 10 Near theend of the speech, Johnson admittedly declared, "We wantitmade clear that we believe sincerely that you shouldvote against the Union."Although only noncircled items were mentioned in hisrecitation of benefits bestowed, Johnson testified that allwere true including the circleditems.16After the speech, Johnson invitedquestionsfrom thegroup. Betty Johns responded asking, "Why the girls hadbeen let go when the week before they had been asked toremain"Leonard Johnson answered first, stating thatGrabarek's work performance was not satisfactory andher attendance record was poor After this Von steppedforward and said he would amplify on Leonard's responseA sharp dispute arose at the trial concerning Von's replytoJohns'question.The General Counsel called sixwitnesses to testify on this factual issue, four of whomwere former employees of Respondent " Johns testifiedthatVon said, ". this was before they knew about theunion andthat he wanted to, that they just, Mary justwasn't working out, she had missed a lot of work withillness,and that they had had to let her go " John'stestimony was corroborated, in major particulars, by fiveother witnesses all of whom averred, generally, that Vonsaid,with the Union coming in he felt he had to letGrabarek go.Respondent, on the other hand, introduced testimony ofninewitnesses,fiveofwhomweremanagementrepresentatives or relatives of management 18 Von testifiedthat he responded to the question as follows. Grabarekhad completed only 3 full weeks in 9 weeks ofemployment, the Company had tried her on many jobsbut she didn't work out, only one applicant in a hundredis selected and retained, and it is not fair to the group tokeep an employee who works a little slower than othersAt one point, Von categorically denied making anyreference to the Union, at another testified that he did notrecallusingthe word union and, still later, averred that he"could have mentionedunion insome way." Called ingeneralsupport,Leonard Johnson,Rinehart,unionsteward Margaret Arter, Koporc and Larry Johnson flatlydenied that Von used the word unionin hisreply to thequestion or that he said Grabarek was let go because theUnion wascoming inArter and Koporc also denied,Rinehart denied then could not recall, and Charles E"The findings of fact regarding these conversations are based on asynthesis of the testimonyof Von, Goff,and Grabarek"The Trial Examiner clarifies his ruling on Respondent'sobjection tothat portion of Johns'testimony wherein the witness declared that sheassumed Von's reference was to Mary and Ann(Tr p 139, 1 25, p 140,II,12-13) He now overrules the objection and permits the answer tostand"The recorddoes not show the actual date of receipt"G C Exh 2"In this group were the following (12) Gave time off whenever anyonewanted itNo questions asked(4)We neverpushed for more production,but we rewarded those who produced more(15) If you didn't like certainjobs, we did not force you to do it We changed jobs for you"Johns, Mildred Waggoner, Robert L Smith andVivian Evans"Leonard EJohnson,Jr, Guy LavonJohnson, June Mary Rinehart,RudyKoporc, Jr- assistant sales manager and son of the general salesmanager, and Larry Johnson-Leonard's son L. E. JOHNSON PRODUCTS71Harrington denied, the admitted and established testimonyofLeonard Johnson to the effect that he told theemployees to vote against the UnionOther witnessesofferedby the Respondent - Murry Dale De Camp(Johns' step-brother), Thomas Crowder and Harrington -testified generally that they could not recall whether Vonused the word union And, George Arthur Ludlow,another witness for the Respondent, after testifying as toVon's reply and stating that he had no present recollectionofVon having mentioned the word union, finallyannounced that he could not remember Von's replyIt is to be noted that, in the two foregoing versions ofVon's response, Johns' testimony was supported, in basicessentials,by the testimony of Waggoner, Smith andEvans.And,althoughthesewitnesseshadquitRespondent's employ, there is no evidence of ill feeling onthe part of any of them toward the Respondent and I donot believe any part of their testimony was contrived or isthe product of imaginationAccordingly, I credit Johns'testimony and the mutually corroborative testimony ofEugene Ives, Hazel Syson,19 Waggoner, Smith and Evansand find that Von spoke on the occasion set forth in thetestimony as Johns said on the stand.Respondent's witnesses denied generally the statementsattributed to Von by Johns but I do not consider thesedenialsworthy of reliance for the following reasons. Tobegin with, Von vacillated and was uncertain in his denialof the credited testimony of Johns Secondly, thetestimony of Leonard Johnson, Rinehart, Koporc andLarry Johnson must be weighed in light of their status,personalbiasand interest in the outcome of thiscontroversy and their interpretation of what Von said wasobviously influenced by their own predilectionsMorespecifically,Rinehart contradicted the established recordtestimonyofLeonard Johnson then vacillated, andKoporc,HarringtonandArtercontradictedthistestimonyFinally,De Camp, Harrington and Crowderwere uncertain as to Von's reply and Ludlow repudiatedhisearlier testimonyIn light of this contradiction,vacillation,uncertaintyand repudiation, as well asdemeanor, I do not regard the testimony of thesewitnesses as reliable as I do not credit themLater, the same day, Von went up to Johns at her workstation and, according to the credited and uncontrovertedtestimony of Johns, said the girls "seemed to work outpretty well butwhen June came back from vacation.she .found thatMary'swork just wasn'tsatisfactory "In a campaign letter to the employees dated November26,Leonard Johnson reminded them of the Company's"liberal personal leave programs "E.Concluding FindingsTheGeneralCounselargues thatGrabarekwasdischarged because of her own and other employees' unionactivity and, alternatively, that the discharge was made inanticipationof the Union's certification and for thepurposeofdenyingGrabarek the rights of unionrepresentationFor its part, Respondent contends that (1)there is no direct evidence that it had any knowledge orsuspicion of Grabarek's union activity and (2) Grabarekwas discharged for valid, nondiscriminatory reasonsGrabarekwasaprobationaryemployee,havingcommenced her employment on September 9. At the time"Ives and Syson were employed by Respondent as of the date of thetrialof her discharge on November 7, Grabarek had completednearly 60 days of the probationary period with only about30 days remaining before she would have acquiredpermanent status.On or about October 9, Grabarek received a payincreaseTimecardsand/or termination slipswereintroduced into evidence by Respondent to show that, inthe period from January I, 1967, to the date of the trial,other employees were discharged for the same reason asGrabarek However, it is not without significance, that, ofthe 18 employees in this group, only 520 were employedmore than 30 days and only Grabarek was shown to havebeen discharged after having received a pay increaseWhen, on or about October 23, Goff and Grabarekgave notice of their intention to quit, Von asked them toreconsiderAnd, when they delayed in their response, hepressed for an answer Finally, on October 31, beforeannouncing her decision to remain, Von again askedGrabarek to reconsider It further appears from the recordthat, at or about the time Goff and Grabarek notified Vonthey were quitting, Von told Johns the girls, meaning Goffand Grabarek, were working out "real well "Grabarek signed a union card on October 21 andattended the first union meeting on October 31WhileGrabarek did not tell any of Respondent's managerialofficials or supervisors that she was a union member orthat she had attended a union meeting she did relate thefact of her union membership to Ann Doyle, a conduit ofinformation to Von.It is readily apparent from the record that Respondenthad knowledge of union activity in the plant from its veryinception and even before the formal advent of the Union.Respondent categorically denies, however, any knowledgeof Grabarek's participation in the union effort at any timeprior to her discharge It is true, of course, thatknowledge of union activity is an essential element of theGeneral Counsel's case and that the burden of provingthis, as well as other essential elements, rests upon himHowever,knowledgemaybeestablishedbycircumstantial,aswellasdirect evidence, if there issubstantial evidence warranting an inference of knowlegeHere, there is undisputed direct evidence of companyknowledge of union activity at the plant in the reportsreceived by Von, starting in late September 1968, fromDoyle and other employees, in the interrogation of Pennyin late October and early November, and in the fact ofpervasive union talk in the plant the morning followingthe union meeting on October 31 Thus, the evidence issufficient, I believe, to justify an inference of companyknowledge of Grabarek's involvement in the known unionactivity.The circumstances surrounding Grabarek's discharge,moreover, themselves lend further support to the inferencethatRespondent was aware of Grabarek's role in theunion campaign For almost 2 months, Grabarek hadbeen a satisfactory employee and such satisfaction wasexpressed in a pay raise and in an earnest appeal to her toreconsider a decision to quit Indeed, Von and Rinehartadmitted that Grabarek was a quality worker adding,however, the observation that she lacked speedRespondent'sposition,therefore,restsupon itscontentionthatGrabarekwasdischargedforunsatisfactory work performance during her probationaryperiod. I find the contention lacking in merit for the"Grabarek, Carolyn Cannon, Donald H Shoemaker, Charles Parks, andWilliam Hamilton Parks and Hamilton received increases but there is noevidence whether they quit or were discharged 72DECISIONSOF NATIONALLABOR RELATIONS BOARDreasons set forth belowIn a pretrial statement Von assigned poor attendance astheprimary reason for the dischargeAt the trial,however,hetestifiedthatpoorattendanceandunsatisfactoryworkwerebothfactorswithmajorconsideration given to the latterWith respect to her work, the only evidence of anycriticismwas the complaint voiced by Rinehart themorning of November 7 But this was not so much acriticism of Grabarek's work performance as it was of herinability to perform due to a physical handicap At thehearing,Von and Rinehart testified that Grabarek wasamong the "slowest" employees presumably because of alackof dexterity in the use of her hands Neither,however, was able to name any other employee in theslow group And, although certain machines operated byGrabarekwereequippedwithcounters,individualproduction records were not introduced assertedly becausesuch records are not maintained The evidence as toGrabarek's alleged unsatisfactory work performance is,therefore, quite inconclusiveConsidering now the poor attendance contention, theevidence shows that, in almost 9 weeks of employment,Grabarek worked 3 full weeks, I hour short of completinganother full week and, overall, averaged 34 hours perweekBy contrast, Penny, who worked about 15 weeksand also averaged 34 hours per week, completed only 2fullweeks in the first 9 weeks of his employment and 3fullweeks overallSimilarly,Robert Smith worked 10weeks, averaged 34.8 hours per week, and had 3 fullweeks of work Both Penny and Smith quit Respondent'semploy It is also significant, as the General Counselpoints out, thatWilliam Ellis was rehired on April 4,1969,afternoticeof"unsatisfactoryattendance andpunctualityrecordaccomplishedduringprobationaryperiod "When there is considered, in addition to the foregoing,Leonard Johnson's statement in his November 26 letterabout the Company's "liberal personal leave program"and his admission of the truth of circled items 12, 14, and15 in his November 22 speech, it becomes clearly evidentthat neither production nor attendance were matters ofprimary concern to the Respondent in deciding whether toretain or rehire an employee Accordingly, I find thatGrabarek'swork performance and attendance recordswere not substantial factors in Repsondent's decision todischarge her.Moving to the question of knowledge of Grabarek'sinvolvement in union activity at the time of her discharge,while there is no direct evidence that Respondent wasaware of her participation therein, it is well settled thatknowledge or suspicion of union activity may reasonablybe inferred from the circumstances surrounding thedischarge."Such an inference is warranted here fromRespondent'sadmittedknowledgeofwidespreadorganizational activity in the plant, as early as the end ofSeptember 1968, when Doyle told Von that some peoplehad asked her to join the Union, and continuing throughOctober, when employees Klip, Grabill, Valentine, Goff,and Frantz reported to Von on union activity andmeetings, the evidence regarding the interrogation ofPenny in late October and early November; the probablereceipt of the Union's bargaining request on the day ofthe discharge; the precipitate nature of the discharge, thefact that the discharge was made on the 59th day ofGrabarek's employment or one day prior to the date theRespondent would have filed an application for insurancecoverage for Grabarek under its normal practice andprocedure,Von's inquiry of Leonard at the time thedecision to discharge was being made as to whether itwould have any effect on the organization that was goingon indicating thereby that union considerations were afactor in the decision, the pretextuous nature of thereasons assigned for the discharge, the relatively small sizeof Respondent's facility and work complement, and thetotalityof those factors.Whether or not Respondentassumed Grabarek to be a leader in the union effort orwhether she actually played a prominent role in thecampaign is immaterialRespondent obviously decidedthatGrabarek was most vulnerable to discharge becauseof her probationary status and allegedly unsatisfactorywork performance and attendance records The dischargewas therefore sufficient to serve Respondent's purpose ofdiscouraging union affiliationThat Grabarek's union affiliation or activity was themotivating reason for the discharge is clearly evident fromVon's November 22 statement to the employees. It will berecalled that, in response to a question from Johns, Von,on this occasion, declared that Grabarek was asked toremain"before they knew about the union." SinceRespondent was aware of the organizational effort of itsemployees from about late September the statement couldonly have meant that Grabarek was asked to stay beforeRespondent knew of her involvement in the UnionIfind, therefore, on the basis of the foregoing and uponthe entire record and the resolution of the issues ofcredibilitythatRespondentknew of or suspectedGrabarek's membership in the Union and discriminatorilydischarged her on November 7, 1968, to discouragemembership of its employees in said Union 2IIfurther find that, by Von's interrogation of Penny inOctober and November 1968 as to his own and otheremployees' union sympathies and by his statement to theemployees on November 22 as to the reason why he haddischargedGrabarek,Respondentinterferedwith,restrained or coerced employees in the exercise of rightsguaranteed in Section 7 of the Act.Even if this could be considered a mixed motivationcase the result would be the same as I am convinced that"a substantial or motivating reason" for the discharge wasGrabarek's union activity or affiliation.NLRB v.WhitinMachine Works,204 F 2d 883, 885 (C A 1) SeealsoN L R B v Elias Bros Big Boy, Inc,325 F 2d 360,366 (C A. 6),N L R B v. Barberton Plastics Products,Inc ,354 F.2d 66 (C.A 6).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthas been found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1)and(3)of theAct.Itwill,therefore,be"See, e gN L R B vLawsonPrinters, Inc.408 F 2d 1004 (C A 6),enfg 159 NLRB 771"N L R B v Link-Belt Co.311 U S 584, 602 L. E. JOHNSON PRODUCTS73recommended that Respondent cease and desist from suchunfair labor practices, and take such affirmative action asmay be required to effectuate the policies of the Act IthasbeenfoundthatRespondentdiscriminatorilydischargedMary Jane Grabarek, on November 7, 1968,and thereafter failed and refused to reinstate her to herformer position it will, therefore, be recommended thatRespondent offer her immediate and full reinstatement toher former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss of pay suffered by her asa result of the discrimination against her, from the date ofthe discrimination to the date of offer of reinstatementLoss of pay shall be computed as prescribed inFWWoolworth Company,90 NLRB 289, and interest on suchbackpay shall be computed at 6 percent per annum, inaccordance withIsisPlumbing & Heating Co ,138NLRB 716 Respondent shall make available to theBoard, upon request, payroll and other records necessaryto facilitate the determination of backpay due.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, the Trial Examinermakes the followingCONCLUSIONS OF LAW1.L E Johnson Products, Inc , Respondent herein, is,and at all times material herein has been, an employerengaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act, and the jurisdictional standards of the Board2 International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,is,and at all times material herein has been, a labororganization within the meaning of Section 2(5) of theAct3.By discharging Mary Jane Grabarek, on November7, 1968, and thereafter failing and refusing to reinstate herbecause of her membership in the Union, Respondent hasdiscriminatorily discharged said employee to discouragemembership in a labor organization, thereby engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4By interrogatingMichael Penny, in October andNovember 1968, as to his own and other employees' unionsympathies and by telling the employees, on November22, 1968, why it discharged Mary Jane Grabarek, therebyinterfering with, restraining and coercing employees in theexercise of rights guaranteed in Section 7, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Actemployees because of their union affiliation or activity(b) Interrogating employees concerning their own andother employees' union sympathies(c)Telling employees that it dischargedMary JaneGrabarek, because of her union affiliation or activity.(d) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirrighttoself-organization,toform, join, or assistInternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America, UAW, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities2Take the following affirmative action which, it isfound, will effectuate the policies of the Act(a)OfferMary Jane Grabarek immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofearnings which she may have suffered by reason of thediscrimination against her in the manner set forth in "TheRemedy."(b)NotifyMary Jane Grabarek if she is presentlyserving in the Armed Forces of the United States of herfull right to reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and compute the amount ofbackpay due under the terms of this RecommendedOrder(d)Post at its place of business in Elkhart, Indiana,copiesof the attached notice marked "Appendix "I"Copies of this notice, on forms to be furnished by theRegional Director for Region 25, shall, after being dulysignedbyRespondent's representative,bepostedbyRespondent immediately upon receipt thereof, and bemaintainedfor60consecutivedays thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 14IT IS FURTHER RECOMMENDED that all allegations of thecomplaint not specifically found to be in violation of theAct be dismissedRECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record, it is herebyrecommended that Respondent, L E Johnson Products,Inc , of Elkhart, Indiana, its officers, agents, successors,and assigns, shall1.Cease and desist from.(a)Discouragingmembership in International Union,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America, UAW, or in any otherlabor organization, by discriminating in regard to the hireor tenure or terms and conditions of employment of its"In the event that this Recommended Order is adopted b) the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of aTrialExaminer" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 25, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith " 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWEWILLNOTdiscouragemembershipinInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW, or any other labor organization, bydiscriminating in regard to the hire or tenure or termsand conditions of employment of our employeesbecause of their union affiliation or activity, except asauthorized in Section 8(a)(3) of the ActWE WILL NOT interrogate employees concerning theirown and other employees' union sympathiesWE WILL NOT tell employees that we discharged anemployee because of her union affiliation or activityWE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise ofthe right to self-organization, to form, join or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activites for thepurpose of mutual aid or protection, or to refrain fromany and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of theActWE WILL offer Mary Jane Grabarek immediate andfullreinstatement to her former or substantiallyequivalent position, without prejudice to her seniorityand other rights and privileges, and make her whole forany loss of pay she may have suffered by reason of thediscrimination against herWE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates,ofherrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesL E. JOHNSONPRODUCTS, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150WestMarket Street, Indianapolis, Indiana46204, Telephone 317-633-8921